DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guru et al. (U.S. 2016/0270861), hereinafter Guru, in view of Syed (U.S. 2016/0180045).
With respect to Claim 17, Guru teaches a device that are used with surgical systems in surgical procedures performed in operating rooms, the device comprising: 
a control circuit configured to: 
analyze the livestream data (¶ [0022], “received 103 video feed is of a contemporaneous surgical procedure such that the video feed is received 103 in real-time or near real-time. In some embodiments, near real-time includes a video feed delayed by the latency inherent in the transmission.” and ¶ [0023], “In an example, identifying 106 the current step may include analyzing an image frame of the video frame to determine characteristics of the image frame for matching with the match data of the electronic surgical database.”)
derive information relevant to a surgical step in the surgical procedure from the livestream data in real-time (¶ [0023], “The method 100 comprises identifying 106 a current step of the surgical procedure based on one or more image frames of the received 103 video feed and using the electronic surgical database.”)
transmit the derived information (¶ [0030], “The determined 140 similarity may be used to provide 143 specific guidance for the surgeon or other medical professional.”)
Guru fails to explicitly teach a remote server connected to a plurality of surgical hubs, receiving livestream data from the at least one surgical hub and communicably couple to at least one surgical hub.
Syed teaches a remote server connected to a plurality of surgical hubs, receiving livestream data from the at least one surgical hub and communicably couple to at least one surgical hub (Column 11, line 5-67, “The platform 700 includes a clinical event processing and situational awareness system 710, a data source 720, and a clinical system 730.”
Therefore, it would have been obvious to one of ordinary skill in the art to combine the invention of Guru with the invention of Syed in order to allow the device to be more modular and used around an entire medical facility. 

With respect to Claim 18, Guru in view of Syed teaches the remote server of Claim 17, wherein the control circuit is further configured to differentiate a first surgical step from a second surgical step based on the livestream data (¶ [0023], “In an example, identifying 106 the current step may include analyzing an image frame of the video frame to determine characteristics of the image frame for matching with the match data of the electronic surgical database.”)

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guru et al. (U.S. 2016/0270861), hereinafter Guru, in view of Syed (U.S. 2016/0180045), in view of Song et al. (U.S. 2017/0289617), hereinafter Song.
With respect to Claim 19, Guru in view of Syed teaches the remote server of Claim 17, wherein the control circuit is configured to apply machine learning techniques to analyze the livestream data.
Song from the same or similar field of endeavor teaches wherein the control circuit is configured to apply machine learning techniques to analyze the livestream data (¶ [0114], “According to some embodiments, the image recognition software implemented by the scene classifier module 306 can involve any known or to be known deep learning architecture or algorithm, such as, but not limited to, deep neural networks, artificial neural networks (ANNs), convolutional neural networks (CNNs), deep belief networks and the like.”)
Therefore, it would have been obvious to one of ordinary skill in the art to combine the invention of Guru with the invention of Song to improve the accuracy of the system of Guru.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 1, the claim is reprinted below:
A surgical hub for use with a surgical system in a surgical procedure performed in an operating room, the surgical hub comprising: 

a control circuit configured to: detect at least one surgical device within the operating room; 

communicably couple to the at least one detected surgical device; 

communicably couple to a remote interface device; 

received livestream data of a surgical site from the at least one detected surgical device; 
display the livestream data on a display screen; analyze the livestream data; derive information relevant to a surgical step in the surgical procedure from the livestream data in real-time; and overlay the derived information on the display screen.

The claim is allowable as the prior art fails to teach or render the above underlined limitations in combination with the other limitations of the independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA NGUYEN/Primary Examiner, Art Unit 2442